DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creske (US 4,570,397).
As to claim 1, Creske discloses a support, comprising:
two or more frusto-conical (i.e. tapered sidewalls), tubular sections 13, the sections each flared outwardly from an upper end to a lower end thereof, a skirt portion (bottom portion of 13) of a section being received and secured within a neck portion (top portion of 13) of a section below in a frictional fit providing a substantially fluid-tight seal between sections to define a continuous interior volume of the mine roof support, 
As to claim 2, Creske discloses wherein the two or more frusto-conical tubular sections 13 comprise three frusto-conical tubular sections 13.
As to claim 3, Creske discloses wherein each of the three frusto-conical tubular sections 13 is of substantially the same height.
As to claim 5, Creske discloses wherein the continuous, solid, compressible load-bearing material comprises a cementitious material 34.
As to claim 7, Creske discloses wherein each section 13 is flared outwardly at substantially a same angle α of departure to a longitudinal axis of the section. The tapered sidewall 14 inherently has an angle of departure.
As to claim 25, Creske discloses a pre-installation assembly for a mine roof support, comprising: multiple, tubular, frusto-conical (i.e. tapered sidewalls) sections 13 in a nested arrangement; a skirt portion (bottom of section 13) of each section defining a larger diameter than a neck portion (top of section 13) of a next outer adjacent section, each section being flared outwardly from an upper end to a lower end thereof at substantially the same angle a of departure to a longitudinal axis of the section; an innermost frusto-conical section being closed proximate an upper end thereof; and an outermost frusto-conical section being closed proximate a lower end thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
Claims 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creske (US 4,570,397).  Creske discloses all that is claimed except for the angle a of departure is between about 0.01° and about 3°.  While Creske is silent to the angle of departure, it appear that the taper of Creske’s sidewall may fall within such range.  Nonetheless, such angle of departure would have been an obvious matter of design choice to one of ordinary skill in the art.  Furthermore, where the general conditions of a claim are disclosed in the prior art.  It is not inventive to discover the optimum or workable ranges by routine experimentation.

Claims 1-5 and 7-12 and 16-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 44 02 358 herein referred to as Quante in view of Creske (US 4,570,397).
As to claim 1, Quante discloses a mine roof support, comprising:
two or more tubular sections (3,4,5), the sections each flared outwardly from an upper end to a lower end thereof, a skirt portion of a section being received and secured within a neck portion of a section below in a frictional fit providing a substantially fluid-tight seal between sections to define a continuous interior volume of the mine roof support, wherein an uppermost section of the two or more sections comprises a cap sealing 8 an uppermost extent of the uppermost section, and a lowermost section of the two or more sections comprises a floor sealing 9 a lowermost extent of the lowermost section; and a continuous, solid, compressible, load-bearing material 29 located within the continuous interior volume.
	Quante does not discloses the sections being frusto-conical.  Creske discloses a fillable type support comprising sections 13 of frusto-conical configuration (i.e. tapered sidewalls).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sections of frusto-conical configuration as disclosed by Creske, since doing so provides the expected benefit of a potentially more stabilized support system.
As to claim 2, Quante in view of Creske discloses wherein the two or more frusto-conical tubular sections comprise three frusto-conical tubular sections.
As to claim 3, Quante in view of Creske discloses wherein each of the three frusto-conical tubular sections is of substantially the same height.
As to claim 4, Quante discloses a cover 10 comprising a compressible material over and secured to the cap.
As to claim 5, Quante discloses wherein the continuous, solid, compressible load-bearing material comprises a cementitious material 29.
As to claim 7, Quante in view of Creske discloses wherein each section is flared outwardly at substantially a same angle a of departure to a longitudinal axis of the section.
As to claim 8, Quante in view of Creske discloses wherein the angle a of departure is between about 0.01° and about 3°.   While Creske is silent to the angle of departure, it appear that the taper of Creske’s sidewall may fall within such range.  Nonetheless, such angle of departure would have been an obvious matter of design choice to one of ordinary skill in the art.  Furthermore, where the general conditions of a claim are disclosed in the prior art.  It is not inventive to discover the optimum or workable ranges by routine experimentation.
As to claim 9, Quante discloses an inlet port (generally at 20) on a uppermost section; however, it would have been obvious matter of design choice to provide the inlet port at either a top or bottom portion, since doing so would allow filling of the support.  For example, Shook (US 2015/0184512), Kolk (US 6,056,480), and Kolk (US 5,921,718) discloses telescopic supports comprising an inlet port on a lower section.
As to claim 10, Quante discloses a valve 14 configured to enable prevention of flowable filler material exiting the interior of the mine roof support through the inlet coupling.
As to claim 11, Quante discloses wherein the valve 14 comprises one of a check valve, a ball valve or a gate valve.
As to claim 12, Quante discloses including conduit 20 extending into the mine roof support from the inlet port to a central region of the interior thereof, the another conduit terminating at an upwardly facing outlet (see figure 5, 6, conduit may be considered “upward”).
As to claim 16, Quante discloses a method of installing a mine roof support, comprising:
placing a mine roof support comprising an assembly of at least two sections (3, 4, 5) in an installation location within a room of an underground mine, at least one of the at least two sections being nested within at least one other of two or more sections, an outermost section of the at least two sections having a floor sealing 11 a bottom thereof and an innermost section of the at least two sections having a cap sealing 8 a top thereof; and
introducing a flowable filler material 29 precursor of a solid, compressible, load-bearing material into an interior of the assembly under pressure to cause an innermost section of the at least two sections to move upwardly in a telescoping manner within a next adjacent section until an outer surface of the lower end of the innermost section contacts and frictionally engages with an inner surface of the next adjacent section to secure the innermost section to the next adjacent section.
	Quante does not disclose each of the at least two sections of firusto-conical configuration and flared outwardly from an upper end to a lower end thereof.  Creske discloses a fillable type support comprising sections 13 of frusto-conical configuration 
	
As to claim 17, Quante discloses wherein the at least two sections comprise three sections (3,4,5), and a section intermediate the innermost section and an outermost section is moved upwardly in a telescoping manner by the pressurized flowable filler material 29 precursor of a solid, compressible, load-bearing material until an outer surface of the lower end of the intermediate section contacts and frictionally engages with an inner surface of the outermost section to secure the intermediate section to the outermost section.
As to claim 18, Quante discloses extending the mine roof support along a longitudinal axis thereof to contact a roof 12 of the room.
As to claim 19, Quante discloses wherein introducing a flowable filler material precursor of a solid, compressible, load-bearing material comprises introducing a slurry of cementitious material 29.
As to claim 21, Quante discloses sizing the at least two sections (3, 4, 5) so that, when the sections are mutually extended and frictionally engaged, a height of the mine roof support approximates a height of a roof of the mine room above a floor of the mine room.
As to claim 22, Quante discloses wherein introducing a flowable filler material precursor of a solid, compressible, load-bearing material 29 into an interior of the assembly under pressure comprises introducing the flowable filler material precursor 
As to claim 23, Quante discloses wherein the conduit 20 has an upward-facing outlet (see figure 5, 6, conduit may be considered “upward”).
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 44 02 358 herein referred to as Quante in view of Creske (US 4,570,397) as applied to claim 1 above, and further in view of Shook (US 2015/0184512).
As to claims 6 and 20, Quante in view of Creske discloses all that is claimed except for the cementitious material being aerated or cellular cementitious material.  Shook discloses telescoping mine roof support comprising aerated cementitious material 16 (see para [0040] and [0041].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide aerated concrete as disclosed by Shook, since doing so provides the expected benefit of being able to be cast in a support substantially along the entire length and the strength or compressibility characteristics of the foamed concrete are relatively uniform and predictable to produce a desired compressive strength to weight ratio.	
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 44 02 358 herein referred to as Quante in view of Creske (US 4,570,397) as applied to claim 1 above, and further in view of Wood et al (US 5,143,340).
As to claims 14 and 15, Quante in view of Creske discloses all that is claimed except for the vent assembly.  Wood discloses a fillable type mine roof support comprising a vent assembly 16.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide a vent .
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Creske in view of Wood (US 5,143,340).
As to claim 27, Creske discloses all that is claimed except for the vent aperture.  Wood discloses a fillable mine roof support comprising a vent aperture 16.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide a vent aperture as disclosed by Wood et al, since doing so provides the expected benefit of relieving pressure with the support assembly.
As to claim 28, Creske discloses all that is claimed except for the inlet port for receiving a flowable medium into an interior volume of the mine roof support. Wood discloses an inlet port 14.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide an inlet port as disclosed by Wood et al, since doing so provides the expected benefit of filling a mine roof support.
As to claim 29, Creske discloses all that is claimed except for conduit operably coupled to the inlet port and extending inwardly from the outermost section to a central region of the assembly.  Wood (see figure 1) discloses a conduit (i.e. tube/conduit 14 shown in figure 1 of Wood).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide a conduit as disclosed by Wood et al, since doing so provides the expected benefit of filling a mine roof support.
Allowable Subject Matter
Claims 13, 24, and 30- 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In part, applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.
As to the 102(a) rejection based on Creske:
Applicant argues that Creske does not disclose frusto-conical tubular sections.  Creske discloses (see col.2-3, lines 65-1) that each annular member 13 being formed with an upstanding tapered sidewall 14.  The provision of the tapered sidewall would result in a frusto-conical shape.  As Merriam-Webster defines tapered as to become progressively smaller toward one end.  As such, the annular member would essentially have a frusto-conical shape.
Applicant also argues that Creske does not disclose the cap sealing and a floor sealing.  As stated above, Creske discloses a cap sealing 29 and a floor sealing 16.  As broadly recited, the ring member 29 of Creske would read on the cap sealing and the base 16 would read on the floor sealing.
Applicant also argues that Creske fails to disclose a compressible load bearing material.  Creske discloses that the interior of the support can be filled with concrete (see col 2, lines 48-54).  While concrete may have high compressive strength, concrete would still have a degree of compressibility.   

As to the 103 rejection based on Quante in view of Creske:
Applicant argues that Quante does not disclose flared sections.  As stated above, Quante discloses all that is claimed except for frusto-conical and flared configuration.  Creske discloses (see col.2-3, lines 65-1) that each annular member 13 being formed with an upstanding tapered sidewall 14.  The provision of the tapered sidewall would result in a frusto-conical and/or flared shape.  As Merriam-Webster defines tapered as to become progressively smaller toward one end.  As such, the annular member would essentially have a frusto-conical and/or flared shape.
Applicant argues that Quante does not disclose frictional fit.  Quante in view of Creske discloses a frictional fit (see Creske, col. 2, lines 17-26).
Applicant also argues that there is no fluid tight seal between sections.  Quante in view of Creske discloses a “substantially fluid tight seal”.  Creske discloses the support can be filled with concrete (see col. 2, lines 48-54).  As such, the sections would have a “substantially fluid tight seal”.
Applicant’s arguments, see response filed 1/13/21, with respect to the rejection(s) of claim(s) 6, 8, 14, 20, 27-29, and 31 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL